Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 11/24/2020 have been acknowledged and entered.  Claims 1 and 3-6 are pending. Claims 2 and 7-10 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Van Amsterdam on 1/29/2021.
The application has been amended as follows: 
In Claim 1, please delete the following:
 “optionally a cationic, anionic, or nonionic surfactant; and optionally D-sorbitol;”.

Please add Claim 11 as follows:
--11.  A composition for removing photoresist residue and/or polymer residue after dry etching or wet etching using a photoresist as a mask, the composition consisting of saccharin; water; two or more types of substance selected from the group consisting of (A) a water-soluble solvent, (B) an acid, and (C) a dissociable nitrogen-containing compound; and one or 

Please add Claim 12 as follows:
--12. The composition according to Claim 11, wherein the content of saccharin is at least 0.01 mass%.--

Please add Claim 13 as follows:
--13.  A method for removing photoresist residue and/or polymer residue, the method employing the composition according to Claim 11.--

Please add Claim 14 as follows:
--14. A method for producing a semiconductor circuit element having metal wiring, the method comprising a step of removing photoresist residue and/or polymer residue remaining on a metal wiring-forming structure using the composition according to Claim 11.--

Please add Claim 15 as follows:
--15. A semiconductor circuit element produced by the method according to Claim 14.--


Allowed Claims
Claims 1, 3-6 and new claims 11-15 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a composition for removing photoresist having the components as set forth in the claims.  The closest prior art of record is that of Cooper who teaches a composition for cleaning residue and contaminants from devices comprising a corrosion inhibitor such as saccharin, water, an acid, and ammonium salts (which read on a dissociable nitrogen-containing compound).  However, Cooper does not teach the exclusion of hydrochloric acid, as required by the claims.  Cooper does not teach or suggest a composition consisting of the components as set forth in the claims.  Thus, Cooper does not teach or suggest a method of removing contaminants by the claimed composition, nor a device produced by said method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                           /NATASHA N CAMPBELL/Examiner, Art Unit 1714